UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6625


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDUL AL BASEER SAYFUALLAH, a/k/a Bear, a/k/a Randel Noel
Morris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:07-cr-01354-GRA-1; 8:09-cv-70089-GRA)


Submitted:   June 28, 2010                 Decided:     July 9, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdul Al Baseer Sayfuallah, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abdul       Al    Baseer    Sayfuallah         seeks      to     appeal    the

district    court’s       order     denying       relief    on      his    motion     filed

pursuant    to     28    U.S.C.A.     § 2255      (West     Supp.     2010),    and    the

court’s    order    denying     his    first      motion    to      extend   the    appeal

period.    We dismiss the appeal for lack of jurisdiction.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing    of    a   notice    of       appeal    in   a    civil   case     is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order denying § 2255 relief was

entered on the docket on November 20, 2009.                          Despite the fact

that Sayfuallah dated his notice of appeal January 18, 2010, we

conclude that the earliest date on which he could have handed it

to prison officials for mailing was March 1, 2010, the date

appearing on a letter he attached to the notice of appeal.                             See

Houston v. Lack, 487 U.S. 266, 276 (1988).                           Thus, Sayfuallah

filed his notice of appeal outside the sixty-day appeal period.



                                             2
          With regard to the court’s order denying his motion to

extend the appeal period, the district court entered its order

on February 2, 2010.   Sayfuallah did not file an amended notice

of appeal to include that order.       He did, however, mention the

February 2 order in his informal brief, but the informal brief

was filed outside the sixty-day appeal period.        See Smith v.

Barry, 502 U.S. 244, 245 (1992) (holding that document filed

within appeal period and containing information required by Fed.

R. App. P. 3(c), is functional equivalent of notice of appeal).

          Because Sayfuallah failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                                 3